FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 EXCEPTIONAL CHILD CENTER, INC.;                No. 12-35382
 INCLUSION, INC.; TOMORROW’S
 HOPE SATELLITE SERVICES, INC.;                    D.C. No.
 WDB, INC.; LIVING INDEPENDENTLY                1:09-cv-00634-
 FOR EVERYONE, INC.,                                 BLW
                 Plaintiffs-Appellees,

                     v.                         ORDER AND
                                                 AMENDED
 RICHARD ARMSTRONG; LESLIE                        ORDER
 CLEMENT,
            Defendants-Appellants.


    On Remand From The United States Supreme Court

                     Filed May 14, 2015
                    Amended June 5, 2015

  Before: Richard C. Tallman and Carlos T. Bea, Circuit
   Judges, and Stephen Joseph Murphy,* District Judge.




  *
    The Honorable Stephen Joseph Murphy III, United States District
Judge for the Eastern District of Michigan, sitting by designation.
2        EXCEPTIONAL CHILD CTR. V. ARMSTRONG

                          ORDER

    The Idaho Attorney General’s Petition for Panel
Rehearing is GRANTED. The order filed on May 14, 2015,
is withdrawn and replaced with the accompanying amended
order. The Petition for Rehearing En Banc is therefore
DENIED as moot.

    IT IS SO ORDERED.



                   AMENDED ORDER

    The original decision entered by this court, reported at
567 F. App’x 496, was reversed by the Supreme Court of the
United States. The Court held that the Supremacy Clause
does not provide an implied private right of action and that
Medicaid providers do not otherwise have the ability to
proceed in equity for enforcement of § 30(A) of the Medicaid
Act. See Armstrong v. Exceptional Child Ctr., Inc., 135 S. Ct.
1378 (2015). Accordingly, the Supreme Court has now
specifically addressed the question our court had previously
addressed, and the opinion upon which we relied, Indep.
Living Ctr. of S. Cal. v. Shewry, 543 F.3d 1050 (9th Cir.
2008), is no longer valid and is overruled. See Miller v.
Gammie, 335 F.3d 889, 893 (9th Cir. 2003) (en banc). In
accordance with the Supreme Court’s opinion, we vacate the
district court’s injunction, and remand with direction to the
district court to dismiss the Complaint under Federal Rule of
Civil Procedure 12(b)(6) for failure to state a claim upon
which relief can be granted.

    REVERSED and REMANDED.